NUMBERS
                                13-11-00601-CR
                                13-11-00602-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

AMANDA GUERRERO A/K/A
AMANDA YNFANTE,                                                        Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 117th District Court
                          of Nueces County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
               Memorandum Opinion by Justice Garza
      In appellate cause number 13-11-601-CR, on March 11, 2011, appellant,

Amanda Guerrero a/k/a Amanda Ynfante, pleaded guilty to one count of theft, a state-

jail felony. See TEX. PENAL CODE ANN. § 31.03 (West Supp. 2011). Pursuant to a plea
bargain, the trial court adjudicated her guilty, sentenced her to two years in state jail,

imposed a fine of $1,000, suspended the sentence, and placed her on community

supervision for three years. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 3 (West

Supp. 2011). In appellate cause number 13-11-602-CR, on May 23, 2011, appellant

pleaded guilty to two counts of state jail forgery. See TEX. PENAL CODE ANN. § 32.21

(West 2011).    Pursuant to a plea bargain, the trial court adjudicated her guilty,

sentenced her to two years in state jail, suspended the sentence, and placed her on

community supervision for three years. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 3.

      In each case, the State filed a motion to revoke appellant’s community

supervision on June 24, 2011 and an amended motion to revoke on August 11, 2011,

alleging various violations of appellant’s community supervision. On August 24, 2011,

the trial court held a hearing on the State’s amended motions to revoke appellant’s

community supervision in both cases.        In cause number 13-11-601-CR, appellant

pleaded “true” to several of the State’s allegations, and in cause number 13-11-602-CR,

she pleaded “true” to one of the State’s allegations. At the conclusion of the hearing,

the trial court found that in cause number 13-11-601-CR, appellant violated four of the

conditions of her community supervision and in cause number 13-11-602-CR, that she

violated two of the conditions of her community supervision. In each case, the trial court

revoked appellant’s community supervision and sentenced her to two years’

confinement in state jail, with the sentences to run concurrently. See TEX. PENAL CODE

ANN. § 12.35 (West Supp. 2011).

                                    I. ANDERS BRIEF

      In each case, appellant’s appellate counsel has filed a motion to withdraw and a



                                            2
brief in support thereof in which he states that he has diligently reviewed the entire

record in each case and has concluded that there is no reversible error. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978). Counsel has informed this Court that he has (1) examined the

record and has found no arguable grounds to advance on appeal, (2) served copies of

the brief and motion to withdraw in each case on appellant, and (3) informed appellant

of her right to review the record and to file a pro se response in each case.1 See

Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991). More than an adequate time has passed, and no pro se response has been filed

in either case. See In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008).

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record in each case and counsel’s

brief, and find that the appeals are wholly frivolous and without merit. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion it considered the issues raised in the brief and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at

509. Accordingly, we affirm the judgments of the trial court.


        1
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has filed a motion to withdraw as

her appellate counsel in each case. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant the motion to

withdraw in each case.

        We order that counsel must, within five days of the date of this opinion, send a

copy of the opinion and judgments to appellant and advise her of her right to file a

petition for discretionary review in each case.2 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                           ________________________
                                                           DORI CONTRERAS GARZA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
24th day of May, 2012.

        2
           No substitute counsel will be appointed. Should appellant wish to seek further review of these
cases by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
id. R. 68.4.




                                                      4